SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the order of the district court be and it hereby is AFFIRMED.
Francesco D. Frassetto appeals an order of the United States District Court for the Western District of New York (Telesca, J.) denying his motion pursuant to Fed.R.Crim.P. 41(e) to require the United States to return certain items of personal property seized in connection with Frassetto’s arrest on drug charges on February 16, 2000. Some of the seized items were returned to Frassetto after those charges were dismissed; but the government retains possession of a cellular telephone, two pagers, miscellaneous papers, and a diamond ring. Frassetto moved in July 2001 for their return. The government contends that the items are being held as evidence in connection with an ongoing investigation of an alleged narcotics conspiracy in which Frassetto is believed to be involved. On that basis, the district court dismissed Frassetto’s motion without prejudice on November 5, 2001, and denied reconsideration on January 17, 2002. Frassetto filed a timely notice of appeal.
We affirm for substantially the reasons stated in the district court’s November 5 order. The government has cited a legitimate need for the property, and in light of *524that need, the property has not been held for an unreasonable length of time. Moreover, the government has represented to the court that it will return the property as soon as it is no longer needed. Frassetto is free to renew his motion if a substantial period of time passes and the property is not returned.
For the reasons set forth above, the order of the district court is hereby AFFIRMED.